Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Don Benny Anderson appeals the district court’s order denying his motion to reconsider the denial of his motion for entry of a final judgment pursuant to Fed. R.Civ.P. 54(b) in his action in which he sought a declaratory judgment to invalidate his state and federal convictions. We have reviewed the record and find no reversible error. Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED.